DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 1/25/2022.  Claims 1-6, 10-12, 14-16 and 18-25 are pending and are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 10, 12, 14, 15, 16, 18, 19, 20, 21, 24, and 25  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobita (USP 8,379,790).
Regarding claims 1 and 16, Tobita’s figure 8 shows a shift register comprising the input control circuit (Q3, Q4) is connected to a first input signal terminal (IN1), a second input
signal terminal (IN2) and a first control node (Q) respectively, and the input control circuit (Q3, Q4) is configured to adjust a potential of the first control node (Q) in response to a first input signal (IN1) output by the first input signal terminal or a second wherein the shift register unit has no other clock signal terminal except the first clock signal and the second clock signal terminals, so that the potential of the first control node is capable of being controlled by adjusting the timing sequence of the first clock signal and the second clock signal ( Tobita’s first control node (N1) is controlled by input signals (In1 and In2) which controlled by the timing sequence of the first and second clock signal (CKS, CK).  Thus, the recited limitation “the potential of first control node is capable of being controlled by adjusting a timing sequence of the first clock signal and the second clock signal” is also met); the first input signal terminal is connected to a first output terminal of a shift register unit at a previous stage, and the second input signal terminal is connected to a second output terminal of the shift register unit at the previous stage; and the pull-down circuit comprises a first pull-down transistor (Q2S) and a second pull-down transistor (Q2), wherein a gate of the first pull-down transistor is connected to the second control node (N2), a first electrode of the first pull-down transistor is connected to a power source terminal (VGL), and a second electrode of the first pull-down transistor is connected to the first output terminal (outs); and a gate of the second pull-down transistor (Q2) is connected to the second control node (N2), a first electrode of the second pull-down transistor is connected to the power source terminal (VGL), and a second electrode of the second pull-down transistor is connected to the second output terminal (out) as called for in claims 1 and 16.

Regarding claim 2, Tobita’s figure 8 show the input control circuit comprises: a first input control sub-circuit (Q3) and a second input control sub-circuit (Q4); wherein the 
Regarding claim 5, Tobita’s figure 8 shows a first output transistor (Q1S) and a second output transistor (Q1).
Regarding claim 6, Tobita’s figure 8 shows a first capacitor (CS) and a second capacitor (C).
Regarding claim 10, Wang’s figure 2 shows the detection scanning circuit (Q7, Q5) is configured to control the second control node to be at a second potential when the first control node is at a first potential, and control the first control node to be at a second potential when the second control node is at a first potential.

Regarding claim 12, the recited methods steps are seen to be present in the circuit arrangement of Tobita references as noted in the above under the rejection of claim 1.

Regarding claim 14, Tobita’s figure 4 shows the first and second clock signal (CKS, CK) have the same timing sequence, that is, they both have identical frequency.



Regarding claim 18, Tobita’s figure 2 shows at least two of the shift register units (stage 1 and stage 3) are connected to the same first clock signal terminal (CK), and at least two
of the shift register units (stage 2 and stage 4) are connected to the same second clock signal terminal (CKS).

Regarding claim 19, Wang’s figure 2 shows the shift register units at odd stages (stage 1 and stage 3) are connected to a same first clock signal terminal (CK) and are connected
to a same second clock signal terminal; and the shift register units at even stages (stage 2 and stage 4) are connected to a same first clock signal terminal and are connected to a same second clock signal terminal (CKS); and the first clock signal terminal to which the shift register units at odd stages are connected is different from the first clock signal terminal and the second clock signal terminal to which the shift register units at even stages are connected, and the second clock signal terminal to which the shift register units at odd stages are connected is different from the second clock signal terminal to which the shift register units at even stages are connected.
Regarding claim 20, Tobita’s shift register used in a gate driver circuit included in a display device.
Regarding claims 21 and 24-25, Tobita’s figure 8 shows the input control circuit comprises: a first input control sub-circuit (Q3) and a second input control sub-circuit .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-12, 14-16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USP 10,902,811) in view of Chan (US 2010/0245300).
Regarding claims 1 and 16, Wang’s figure 2 shows a shift register comprising the input control circuit (1) is connected to a first input signal terminal (input1), a second input
signal terminal (input2) and a first control node (PU) respectively, and the input control circuit (1) is configured to adjust a potential of the first control node (PU) in response to a first input signal (input1) output by the first input signal terminal or a second input signal (input2) output by the second input signal terminal: the output circuit (2) is connected to the first control node, a first clock signal terminal (CK1), a second clock signal terminal (CK2), a first output terminal (out1) and a second output terminal (out2) respectively, and the output circuit is configured to output a first clock signal (CK1) from the first


The difference between Wang’s figure 2 and the present invention is that Wang’s shift register unit has more than two clock signal terminals.  For example, transistor M7 receives a third clock signal as noted in claims 1 and 16.

Chan’s figures 5 and 7 show a shift register unit in which a clock signal can be replaced by a power supply voltage (see circuit SU1b).  Either configuration will not alter the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Wang’s transistor M7 coupled to a power supply as taught by Chan reference.
Regarding the recited limitation “the potential of first control node is capable of being controlled by adjusting a timing sequence of the first clock signal and the second clock signal”, Wang’s first control node (PU) is controlled by input signals (Input1 and Input2) which controlled by the timing sequence of the first and second clock signal (CK1, CK2).  Thus, the recited limitation “the potential of first control node is capable of being 

Regarding claims 2-4, 11, Wang’s figure 2 shows the input control circuit comprises: a first input control sub-circuit (M11) and a second input control sub-circuit (M1); a first output transistor (M2), a second output transistor (M9), a first capacitor (C1), a second capacitor (C2); wherein the first input control sub-circuit is connected to the first input signal terminal and the first control node respectively, and the first input control sub-circuit is configured to output the first input signal to the first control node in response to the first input signal; and the second input control sub-circuit is connected to the second input signal terminal and the first control node respectively, and the second input control sub-circuit is configured to output the second input signal to the first control node in response to the second input signal.
Regarding claim 5, Wang’s figure 2 shows a first output transistor (M2) and a second output transistor (M9).
Regarding claim 6, Wang’s figure 2 shows a first capacitor (C1) and a second capacitor (C2).
Regarding claim 10, Wang’s figure 2 shows the detection scanning circuit (M5, M6) is configured to control the second control node to be at a second potential when the first control node is at a first potential, and control the first control node to be at a second potential when the second control node is at a first potential.


Regarding claim 14, Wang’s figure 4 shows the first and second clock signal (CK1, CK2) have the same timing sequence, that is, they both have identical frequency.
Regarding claim 15, Wang’s figure 4 shows the second clock signal (CK2) maintains at the second potential (logic low) during the input stage (period t1) and output stage (period t2).
Regarding claim 18, Wang’s figure 2 shows at least two of the shift register units (stage 1 and stage 3) are connected to the same first clock signal terminal (CK1), and at least two
of the shift register units (stage 2 and stage 4) are connected to the same second clock signal terminal (CK2).
Regarding claim 19, Wang’s figure 2 shows the shift register units at odd stages (stage 1 and stage 3) are connected to a same first clock signal terminal (CK1) and are connected
to a same second clock signal terminal; and the shift register units at even stages (stage 2 and stage 4) are connected to a same first clock signal terminal and are connected to a same second clock signal terminal (CK2); and the first clock signal terminal to which the shift register units at odd stages are connected is different from the first clock signal terminal and the second clock signal terminal to which the shift register units at even stages are connected, and the second clock signal terminal to which the shift register units at odd stages are connected is different from the second clock signal terminal to which the shift register units at even stages are connected.

Regarding claims 21-25, Wang’s figure 2 shows the input control circuit comprises: a first input control sub-circuit (M11) and a second input control sub-circuit (M1); a first output transistor (M2), a second output transistor (M9), a first capacitor (C1), a second capacitor (C2).
Claims 3-4, 11 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobita (USP 8,379,790) in view of Mi et al. (US 2020/0160767).
Regarding claims 3-4, 11 and 22-23, Tobita’s figure 3 shows a shift register unit comprising all the aspects of the present invention as noted above except the gate electrode and the first electrode of the first/second input control transistor (Q3,/Q4) is not connected together as called for in claims 3-4, 11 and 22-23.
Mi et al.’s figures 6a and 6b show a shift register unit in which the first and second input control transistors (M5, M6) can be configured in either way without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Tobita’s the gate electrode and the first electrode of the first and second input control transistors (Q3, Q4) connected together as being taught by Mi et al. reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





2/26/2022
/TUAN T LAM/Primary Examiner, Art Unit 2842